Case 1:18-cv-24218-DPG Document 56 Entered on FLSD Docket 03/09/2020 Page 1 of 18



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 18-24218-CIV-GAYLES

  ROSS MANDELL,

         Plaintiff,
  v.

  UNITED STATES SECURITIES AND
  EXCHANGE COMMISSION; FEDERAL
  BUREAU OF INVESTIGATION; and
  UNITED STATES DEPARTMENT OF JUSTICE,

        Defendants.
  __________________________________/

    DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTION TO U.S. MAGISTRATE
   OTAZO-REYES’ REPORT AND RECOMMENDATION REGARDING DEFENDANT’S
                          SUMMARY JUDGMENT

         Defendant, United States Department of Justice (“DOJ” or “Defendant”), hereby
  responds to Plaintiff’s Objection (ECF No. 55) to the Honorable United States Magistrate Judge
  Otazo-Reyes’ Report and Recommendation (ECF No. 54) regarding Defendant’s Motion for
  Summary Judgment.
                             BACKGROUND AND INTRODUCTION
         On December 14, 2010, the Office of United States Attorney for the Southern District of
  New York filed a Superseding Indictment against Ross Mandell and five others. See Superseding
  Indictment dated December 14, 2010, United States v. Mandell, et. al, 1 :09-cr-00662
  (PAC)(SDNY). The Indictment charged that, between 1998 and 2006, Mandell participated in a
  securities fraud scheme through corporate entities he had founded and controlled. Id. at ¶ 16.
  Specifically, the indictment alleged that Mandell and others solicited millions of dollars from
  investors under false pretenses, and did not use the funds as promised. Id. Mandell and others
  raised a total of approximately $140 million from investors through their fraudulent scheme. Id.,
  at ¶19. Mandell and his co-defendants used those funds to enrich themselves, pay undisclosed
  commissions to brokers, and pay off earlier investors who had lost funds on prior purported
  investment opportunities. Id., at ¶17.
Case 1:18-cv-24218-DPG Document 56 Entered on FLSD Docket 03/09/2020 Page 2 of 18



         On July 26, 2011, the jury in United States v. Mandell found Mandell guilty of
  conspiracy to commit securities fraud, wire fraud and mail fraud; securities fraud; wire fraud;
  and mail fraud. See Verdict Sheet dated July 26, 2011, United States v. Mandell, et. al, 1 :09-cr-
  00662 (PAC)(SDNY). On May 3, 2012, the Court sentenced Mandell to 144 months of
  incarceration and three years of supervised release, and ordered him to pay a $10,000 fine. See
  Judgment dated May 7, 2012, United States v. Mandell, et. al, 1 :09-cr-00662 (P AC)(SDNY). In
  addition, the Court ordered Mandell to forfeit $50 million. See Forfeiture Order dated May 7,
  2012, United States v. Mandell, et. al, 1 :09-cr00662 (PAC)(SDNY). Finally, on September 26,
  2012, the Court ordered Mandell and his co-defendants to pay $24,880,460 in restitution to his
  fraud victims. See Restitution Order September 26, 2012, United States v. Mandell, et. al, 1:09-
  cr00662 (PAC)(SDNY).
         On February 11, 2016, Mandell filed a Habeas Petition under 28 U.S.C. § 2255, for
  reversal of his conviction and vacation of his sentence. See Mandell v. United States, Case No.
  16 Civ. 1186, 2017 WL 2256652, *3 (S.D.N.Y. May 23, 2017). Mandell argued that his Sixth
  Amendment right to conflict-free counsel was violated because his trial attorney, Jeffrey
  Hoffman, had a conflict of interest because of Hoffman’s relationship with Steven Altman. See
  Opinion & Order on Mandell’s § 2255 Petition, Mandell v. United States, 2017 WL 2256652, *1
  (S.D.N.Y. May 23, 2017). Altman was an uncharged participant in Mandell’s criminal scheme
  and a close friend of Mandell. See Opinion & Order on Mandell’s § 2255 Petition, Mandell v.
  United States, 2017 WL 2256652, *3 (S.D.N.Y. May 23, 2017). Although Altman claims in this
  case that Altman was also his personal attorney in the years preceding his criminal prosecution
  Compl. (ECF No. 1) at ¶ 8, Mandell made no such claim in the course of his habeas proceedings.
         Altman did not testify at Mandell’s trial, but his role was discussed throughout the trial.
  Id. 14. Mandell asserted in his habeas petition that while Hoffman was representing Mandell,
  Hoffman and Altman had a very close relationship: Altman referred at least two high-paying
  clients to Hoffman, including Mandell; Hoffman and Altman shared office space; and Hoffman
  and Altman had a father/son relationship. Mandell also asserted that he learned after trial that
  Hoffman had been simultaneously representing Altman in connection with a Securities and
  Exchange Commission proceeding. Id. at *3. 15.        Mandell argued that Hoffman “should have
  allowed Mandell to testify at trial and meet with the government, proffer, cooperate, or plead
  guilty; [that] Hoffman should have called Altman and others as witnesses; and [that] Hoffman
Case 1:18-cv-24218-DPG Document 56 Entered on FLSD Docket 03/09/2020 Page 3 of 18



  should have more vigorously cross-examined government witnesses about Altman’s role in the
  scheme.” Id. at *4. On May 23, 2017, the Court presiding over Mandell’s § 2255 Petition
  rejected Mandell’s Sixth Amendment claims and denied the habeas petition accordingly. See Id.
         On October 12, 2018, Plaintiff filed this action against the Securities and Exchange
  Commission, the Federal Bureau of Investigation and the DOJ under the Freedom of Information
  Act, 5 U.S.C. § 552. See Complaint, (DE 1). The lawsuit originally sought an order compelling
  each of the three Defendant federal agencies to produce records in response to Mandell’s
  requests for records regarding Steven Altman and Mandell’s criminal defense attorney, Jeffrey
  Hoffman. Mandell later abandoned his claims against the SEC and the FBI, and his request for
  records concerning Hoffman. See DE No. 33, n.1. Further, Mandell has limited the scope of his
  FOIA request to files regarding Steven Altman that pertain or relate to Mandell’s criminal case.
  Id. Consequently, Mandell now challenges only the lawfulness of DOJ’s response to his FOIA
  request for records regarding Altman that pertain to Mandell’s criminal prosecution.
         Mandell’s FOIA request sought “copies of any and all files regarding . . . Steven
  Altman,” including “all investigations, interviews, testimony, transcripts, evidence, cooperation
  agreements, in the actual or constructive possession of the United States Attorneys [sic] Offices.
  . .” See Compl. Ex. A. DOJ’s Executive Office for United States Attorneys (“EOUSA”) denied
  Plaintiff’s FOIA request for records concerning Altman in the possession of the U.S. Attorney’s
  Office for the Southern District of New York. See Declaration of Vinay J. Jolly (Exhibit B to
  Defendant’s Motion For Summary Judgment (ECF No. 27-2) at ¶ 6). By letter dated November
  6, 2018, EOUSA advised Plaintiff that “the files of the third parties could not be released absent
  express authorization and consent from the named third parties (Steven Altman and Jeffrey
  Hoffman), proof that the third parties were deceased, or a clear demonstration that the public
  interest in disclosure outweighs the personal privacy interest of the third parties.” Id. at ¶ 6.
  EOUSA advised Plaintiff that the release of any such responsive material without an
  authorization would result in an unwarranted invasion of personal privacy and would be in
  violation of the Privacy Act and generally exempt under FOIA. Id. at ¶ 7. Accordingly, EOUSA
  denied Plaintiff’s request pursuant to 5 U.S.C. §§ 552(b)(6) and (b)(7)(C), and the Privacy Act, 5
  U.S.C. § 552a(b).
         Mandell has alleged in this action that Altman was a cooperating Government witness in
  the criminal case against him. Compl. (DE 1) at ¶ 12. Under penalty of perjury, Mandell has
Case 1:18-cv-24218-DPG Document 56 Entered on FLSD Docket 03/09/2020 Page 4 of 18



  declared that “at the start of the criminal trial against [him], the government identified Steven
  Altman as a witness who would testify against [him].” Declaration of Ross Mandell (DE 34-1).
  In reality, the government never indicated that it would call Mr. Altman as a witness in
  Mandell’s criminal trial. See Transcripts of Proceedings in United States v. Mandell, et al., 09
  Cr. 662 (PAC). Nor did Mr. Altman cooperate in the government’s investigation or prosecution
  of Mandell. See Declarations of Katherine Goldstein and Kurt Dengler, attached as Exhibits “A”
  and “B,” respectively, to Defendant’s Amended Statement of Facts (ECF No. 49). Simply stated,
  the United States neither sought nor obtained Altman’s cooperation in the case and never
  intended to call him as a witness. See id.
         Aside from his misrepresentations and speculation, Mandell offers absolutely no support
  for his claim that the government improperly received cooperation from Altman. The document
  Mandell attached to his Declaration in this case (DE 34-1), which he swore is a “true and correct
  copy of the [government’s] witness list from [the] criminal trial,” is no such thing and Mandell
  knows it. He edited the document to make it look like a witness list, when in fact it was part of
  list of names and entities provided to the criminal trial court for use in voir dire, to identify any
  potentially conflicted jurors.
         Notwithstanding the undisputed evidence that the government received no cooperation
  from Altman and did not intend to use him as a witness, Mandell argues that “a reasonable
  person would be justified in concluding that the government ‘might’ have improperly used
  Altman” because Altman was Mandell’s lawyer and an unindicted co-conspirator. Such
  speculation, however, fails to satisfy Mandell’s burden of showing that disclosure of the records
  he is requesting (all records regarding Steven Altman that pertain or relate to Mandell’s criminal
  case) advances a public interest more important than Altman’s right to privacy.
         This Court referred the parties’ Motions for Summary Judgment to the Honorable U.S.
  Magistrate Judge Alicia M. Otazo-Reyes for report and recommendation. After carefully
  considering the parties’ cross motions for summary judgment, presiding over two hearings and
  receiving supplemental briefing, Magistrate Judge Otazo Reyes entered the Report and
  Recommendation (E.C.F. No. 54) now at issue. Judge Otazo-Reyes’s R & R carefully reported
  the undisputed material facts and recommended that the government’s Motion for Summary
  Judgment be granted, and Plaintiff’s denied. Judge Otazo-Reyes first concluded that Mandell had
  failed to establish as an undisputed fact that Altman was his personal lawyer, and that, even if
Case 1:18-cv-24218-DPG Document 56 Entered on FLSD Docket 03/09/2020 Page 5 of 18



  Mandell had established that Altman was his personal lawyer, he failed to provide any authority
  for his argument that Altman had no protectable right to privacy under FOIA. Id. at 16.
         Judge Otazo-Reyes next rejected Mandell’s arguments based upon the D.C. Circuit’s
  decision in Citizens for Responsibility & Ethics in Washington v. DOJ, 746 F.3d 1082, 1093
  (D.C. Cir. 2014) (“CREW”). Mandell had argued that, under CREW, disclosure of the records he
  seeks is appropriate because it would shed light on how “how DOJ has handled a criminal
  defendant’s own prior attorney in the course of an investigation and prosecution.” Judeg Otazo
  Reyes correctly found, however, that even assuming that Altman was Mandell’s lawyer, Mandell
  had failed to establish that any DOJ substantive law enforcement policy was at issue in this case.
  Id. at 18. Judge Otazo Reyes observed that, “Mandell ha[d] failed to establish as undisputed facts
  either that a subpoena was issued to Altman for information relating to his purported
  representation of Mandell or that Altman was listed as a potential witness at Mandell’s trial.” Id.
         Finally, Judge Otazo-Reyes rejected Plaintiff’s argument that disclosure is appropriate
  because a reasonable person would be justified in concluding that the government “might” have
  improperly used Altman in its prosecution of Mandell because Altman was Mandell’s alleged
  lawyer and an unindicted co-conspirator. Judge Otazo-Reyes correctly found that “facts that the
  government did not prosecute Altman and did not explain its decision are insufficient to support
  anything beyond Mandell’s “bare suspicion” of government misconduct.” Id. at 19.
         Magistrtate Judge Otazo-Reyes’s Report and Recommendation is correct in its
  assessment of the facts and its application of the law. Nevertheless, Mandell objects to the
  Report and Recommendation because (1), in his view, it was undisputed that Altman was his
  personal lawyer; (2) the records he seeks bear on substantive law enforcement policy; and (3) a
  reasonable person could conclude that the government “might” have improperly used
  information obtained from Altman against him. These are precisely the same arguments Plaintiff
  made to Judge Otazo-Reyes and which the Judge correctly rejected. First, Judge Otazo-Reyes’
  ultimate conclusions did not depend on her finding that Mandell had failed establish as an
  undisputed fact that Altman was his lawyer. Second, Judge Otazo Reyes properly credited the
  government’s undisputed evidence that it never sought or obtained Altman’s cooperation and,
  therefore, the Judge properly found that Mandell had failed to identify a substantive law
  enforcement policy as discussed in CREW. Finally, Judge Otazo-Reyes was absolutely correct
  in calling out Plaintiff’s accusation of government misconduct as bare speculation. For these
Case 1:18-cv-24218-DPG Document 56 Entered on FLSD Docket 03/09/2020 Page 6 of 18



  reasons, which are explained in greater detail below, this Court should overrule Mandell’s
  objection, adopt the Report and Recommendation, and grant summary judgment in favor of the
  government.
                                            ARGUMENT
         As explained in its original Motion for Summary Judgment (ECF No. 27), DOJ is entitled
  to summary judgment in this case because it properly invoked FOIA Exemptions (b)(6) and
  (b)(7)(C) to deny Mandell’s requests for records concerning Steven Altman.
         I.      DOJ Properly Invoked FOIA’s Privacy Exemptions (b)(6) and (b)(7)(C).
         DOJ denied Plaintiff’s requests for records concerning Steven Altman on the basis of
  FOIA Exemptions (b)(6) and (b)(7). FOIA Exemption (b)(6) exempts from disclosure matters
  contained in “personnel and medical files and similar files the disclosure of which would
  constitute a clearly unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6). The
  Supreme Court has given the term “similar files” a broad meaning; all information which
  “applies to a particular individual” may fall within FOIA Exemption 6. U.S. Dept. of State v.
  Washington Post Co., 456 U.S. 595, 599-603 (1982). FOIA Exemption (b)(7)(C) exempts from
  disclosure “records or information compiled for law enforcement purposes, but only to the extent
  that the production of such law enforcement records or information...could reasonably be
  expected to constitute an unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C).
         The applicability of Exemptions (b)(6) and (b)(7)(C) is determined by a balancing of
  interests which are the same under both exemptions. See Office of the Capital Collateral
  Counsel, 331 F.3d at 803 n. 5, citing U.S. Dept. of Defense v. F.L.R.A., 510 U.S. 487, 496 n.6
  (1994). Individual privacy interests must be weighed against the public interest, if any, in
  disclosure of the information requested in order to determine whether a particular disclosure
  “would constitute a clearly unwarranted invasion of personal privacy" under Exemption (b)(6) or
  whether the disclosure “could reasonably be expected to constitute an unwarranted invasion of
  personal privacy" under Exemption (b)(7)(C). See U.S. Dept. of Justice v. Reporters Committee
  for Freedom of Press, 489 U.S. 749, 762 (1989); L & C Marine Transport, Ltd. v. United States,
  740 F.2d 919, 922-23 (11th Cir. 1984); Office of the Capital Collateral Counsel, 331 F.3d at 802;
  U.S. Dept. of Defense v. F.L.R.A., 510 U.S. at 495; Bibles v. Oregon Natural Desert Ass’n, 519
  U.S. 355 (1997).
         The Supreme Court has recognized that FOIA’s exemptions were intended to afford
Case 1:18-cv-24218-DPG Document 56 Entered on FLSD Docket 03/09/2020 Page 7 of 18



  broad protection against the government's release of information about individual citizens, and
  the Court has broadly defined the privacy interest protected by these exemptions. See Reporters
  Committee, 489 U.S. at 763-64. The privacy interest under FOIA extends beyond the common
  law and the Constitution. National Archives & Records Admin. v. Favish, 541 U.S. 157, 170
  (2003). It accords individuals the right “‘to determine for themselves when, how, and to what
  extent information about them is communicated to others.’" Reporter Committee, 489 U.S. at
  764, n.16 (citation omitted, emphasis added); see also Office of the Capital Collateral Counsel,
  331 F.3d at 802 (“The privacy interest protected by Exemption 6 includes an individual's interest
  in avoiding disclosure of personal matters.”); L & C Marine Transport, L.T.D. v. United States,
  740 F.2d at 923. 1
         Particularly, courts have recognized that there is a substantial privacy interest in
  information regarding individuals contained in law enforcement investigative records, including
  information not just about the subjects of investigation but also agents and employees, victims,
  third parties and confidential sources, the disclosure of which might subject these individuals or
  their families to embarrassment, harassment, or reprisal. 2 See Cappabianca v. Commissioner,
  U.S. Customs Service, 847 F. Supp. 1558, 1564-66 (M.D. Fla. 1994); L & C Marine, 740 F.2d at
  923; Cleary v. F.B.I., 811 F.2d 421, 424 (8th Cir. 1987); Fitzgibbon v. C.I.A., 911 F.2d 755, 767
  (D.C. Cir. 1990). Thus, the protection afforded under Exemption (b)(7)(C), which pertains to law
  enforcement records and information, is even broader than that afforded under Exemption (b)(6).
  Favish, 541 U.S. at165-66; Office of Capital Collateral Counsel, 331 F.3d at 803 n. 6.
         While the privacy interest protected under FOIA has been broadly defined, the public
  interest which is weighed against it is strictly limited to the public's interest in being informed


  1
    The protected privacy interest is so broad that, under some circumstances, even information
  about an individual which is, or has been, in the public record is protected. In Reporters
  Committee the Supreme Court held that there was a substantial privacy interest in personal
  information such as is contained in “rap sheets” even though the information had been made
  available to the general public at some place and point in time. Reporters Committee, 489 U.S.
  749; see also L&C Marine, 740 F.2d at 922.
  2
    It should be noted that any assessment of the extent of the privacy invasion must consider the
  ramifications of release not just to the requester but to the public at large, since any member of
  the public “must have the same access under FOIA as the [requester]” to the information sought
  in a given case. U.S. Dept. of Defense v. F.L.R.A., 510 U.S. at 501; see also Favish, 541 U.S. at
  174 (“once there is disclosure, the information belongs to the general public”).
Case 1:18-cv-24218-DPG Document 56 Entered on FLSD Docket 03/09/2020 Page 8 of 18



  about “what their government is up to.” Reporters Committee, 489 U.S. at 772-75. Disclosure is
  in the public interest only to the extent that it would “contribute significantly to public
  understanding of the operations or activities of the government.” Reporters Committee, 489 U.S.
  at 775 (emphasis added); see also Office of the Capital Collateral Counsel, 331 F.3d at 803. The
  public interest is not furthered by “disclosure of information about private citizens...that reveals
  little or nothing about an agency's own conduct.” Reporters Committee, 489 U.S. at 773.
         Whether or not the public interest will be furthered by disclosure of requested
  information is not determined by asking whether there is “general public interest in the subject
  matter of the FOIA request” but, rather, by examining “the incremental value of the specific
  information being withheld” for shedding light on agency action. Schrecker v. Department of
  Justice, 349 F.3d 657, 661, (D.C. Cir. 2003). It is the requester’s burden to show both that the
  public interest which he is seeking to advance is “significant” and “more specific than having the
  information for its own sake” and that the information he is requesting “is likely to advance that
  interest.” Favish, 541 U.S. at 172 (emphasis added).
         DOJ properly applied the foregoing principals of FOIA Exemptions (b)(6) and (b)(7)(C)
  to deny Plaintiff’s FOIA request for records concerning Altman within the files of the U.S.
  Attorney’s Office for the Southern District of New York. Recognizing the privacy interests of
  the individual subject to Plaintiff’s request, Steven Altman, DOJ observed that
         [i]t is well-recognized that individuals have a strong privacy interest in law
         enforcement records and that the mention of an individual’s name and identifying
         information in connection with a law enforcement will engender comment and
         speculation, and carries a stigmatizing connotation. Moreover, the fact that an
         event is not completely private does not mean that an individual has no interest in
         limiting disclosure or dissemination of the information. Likewise, an individual
         mentioned in law enforcement records does not lose all rights to privacy merely
         because his or her name has been disclosed.

   Declaration of Vinay J. Jolly (Defendant’s Mot. for Summary Judg. Exh. B (ECF No. 27-2) at
  ¶ 9.

         DOJ concluded that “Plaintiff [had] failed to meet [his] burden of establishing that there
  is any public interest in disclosure that outweigh the strong privacy interests of Mr. Altman and
  Mr. Hoffman.” Id. at ¶ 11. Mr. Jolly’s Declaration on behalf of the DOJ provides an adequate
  factual basis for the denial of Plaintiff’s FOIA request for records regarding Steven Altman.
  Accordingly, because DOJ has justified its denial of Plaintiff’s FOIA request on the basis of
Case 1:18-cv-24218-DPG Document 56 Entered on FLSD Docket 03/09/2020 Page 9 of 18



  FOIA’s privacy exemptions, (b)(6) and (b)(7)(C), the agency is not improperly withholding
  records from Plaintiff, and is entitled to summary judgment in its favor.

         II.     Plaintiff’s Response to the DOJ’s Motion for Summary Judgment
                 Misconstrued DOJ’s Response to his FOIA Request
         Mandell’s Response to the government’s Motion for Summary Judgment incorrectly
  characterized DOJ’s response to his FOIA request as a Glomar Response, which neither
  acknowledged nor denied the existence of any responsive records in the agency’s possession. 3
  In fact, DOJ did not issue a Glomar response. Instead, DOJ denied Plaintiff’s request for records
  in the agency’s possession concerning Altman pursuant to FOIA exemptions (b)(6) and (b)(7)(c).
  This was a significant error, as Mandell’s response to the Motion for Summary Judgment cast
  “[t]he sole legal issue in this case [as] whether DOJ’s Glomar response [was] legally justified.”
  See DE 33, at 2.
         At the August 15, 2019 hearing before Magistrate Judge Otazo-Reyes on the parties’
  Motions for Summary Judgment, Plaintiff acknowledged his error concerning the nature of
  EOUSA’s response to his FOIA request. Plaintiff argued, however, as he would again in his
  Post-Hearing Brief and then again in his Objection to Magistrate Judge Otazo Reyes’ Report and
  Recommendation that, (1) as Mandell’s attorney, Steven Altman has no right to privacy; (2)
  there is a public interest in the manner in which the DOJ carries out substantive law enforcement
  policy that outweighs any right to privacy enjoyed by Altman; and (3) that the possibility that the
  DOJ “might” have engaged in wrongdoing by obtaining privileged information from Altman
  warrants disclosure of any responsive records in the agency’s possession. See Plaintiff’s Post
  Hearing Brief (ECF No. 40) and Objection to Report and Recommendation (ECF No. 55). As
  explained below, all of these arguments are based on Mandell’s misrepresentations about the
  government’s conduct in his criminal case. Regardless of Plaintiff’s misrepresentations, none of
  his arguments concerning the lawfulness of DOJ’s FOIA response has any merit.

  3
    The phrase “Glomar response” stems from a case in which a FOIA requester sought
  information concerning a ship named the “Hughes Glomar Explorer,” and the CIA refused to
  confirm or deny the existence of records in its possession regarding the Glomar vessel because to
  do so would compromise the national security or divulge intelligence sources and methods.
  Phillipi v. CIA, 655 F 2d. 1325 (D.C. Cir. 1981). Glomar responses are proper “if the fact of the
  existence or nonexistence of agency records falls within a FOIA exemption.” Wolf v. C.I.A., 473
  F.3d 370, 374 (D.C. Cir. 2007).
Case 1:18-cv-24218-DPG Document 56 Entered on FLSD Docket 03/09/2020 Page 10 of 18



          III.    Plaintiff Has Misrepresented the Government’s Conduct in His Criminal
                  Case

          In this FOIA action, Mandell has blatantly misrepresented – under penalty of perjury –
   that “at the start of the criminal trial against [him], the government identified Steven Altman as a
   witness who would testify against [him].” Declaration of Ross Mandell (DE 34-1). In fact, the
   government at no time indicated that it intended to call Mr. Altman as a witness in the criminal
   case. See Transcripts of Proceedings in United States v. Mandell, et al., 09 Cr. 662 (PAC).
          Mandell has further alleged in this action that Altman was a cooperating Government
   witness in the criminal case against him. Compl. (DE 1) at ¶ 12. In fact, Altman did not
   cooperate in the government’s investigation or prosecution of Mandell. See Declarations of
   Katherine Goldstein and Kurt Dengler, attached as Exhibits “A” and “B,” respectively, to
   Defendant’s Amended Statement of Facts (ECF No. 49).
          Katherine Goldstein was an Assistant U.S. Attorney representing the United States in the
   prosecution of Mandell in United States v. Mandell, et al., 09 Cr. 662 (PAC) (S.D.N.Y.). See
   Goldstein Decl. (ECF No. 49-1). Ms. Goldstein declares that neither she, nor any person acting
   on the government’s behalf, interviewed or proffered Steven Altman in the course of the
   government’s investigation and prosecution of Mandell. Id. Ms. Goldstein further declares that
   the United States neither sought nor obtained Altman’s cooperation in the prosecution of
   Mandell. Id. Finally, Ms. Goldstein declares that the United States never intended to call
   Altman as a witness in Mandell’s trial and at no point indicated that it would do so. Id.
          Kurt Dengler was the FBI Case Agent on the Sky Capital investigation that resulted in
   Mandell’s criminal prosecution. See Dengler Decl. (ECF No. 49-2). Special Agent Dengler
   declares that neither he nor any person acting on the FBI’s behalf interviewed Altman, and
   Altman did not otherwise provide information or cooperate in the FBI’s investigation of Mandell
   and his co-defendants in the Sky Capital matter. Id.
          Aside from his misrepresentations and self-serving speculation, Mandell offers absolutely
   no evidence supporting his claim that the government received cooperation from Altman and
   intended to call him as a witness at trial. The document Mandell attached to his Declaration in
   this case (DE 34-1), which he swears is a “true and correct copy of the [government’s] witness
   list from [the] criminal trial,” is no such thing. Mandell edited the document to make it look like
   a witness list. The document Mandell attached to his Declaration, titled simply, “Names,”
Case 1:18-cv-24218-DPG Document 56 Entered on FLSD Docket 03/09/2020 Page 11 of 18



   includes Steven Altman. Id. It is not, however, the government’s witness list. It is a portion of a
   larger document the prosecution submitted to the criminal Court before Mandell’s trial,
   providing a list “of names and entities to be asked about during jury selection.” See DE 317 in
   United States v. Mandell, et al., 09 Cr. 662 (PAC) (S.D.N.Y.).
          Mandell either knew or should have known that the document fragment he attached to his
   Declaration in this case was not the government’s witness list, as he had attached the full
   document as an exhibit to his § 2255 Motion to Vacate his criminal sentence. See DE 317 in
   United States v. Mandell, et al., 09 Cr. 662 (PAC) (S.D.N.Y.). The full document describes
   exactly what it is: a list “of names and entities to be asked about during jury selection.” See DE
   317 in United States v. Mandell, et al., 09 Cr. 662 (PAC) (S.D.N.Y.). A copy of the complete
   document, as filed by Mandell with his § 2255 Motion, was attached as Exhibit B to the
   government’s Response to Plaintiff’s Post Hearing Brief (ECF No. 41-2). Nowhere does the
   document indicate that it is a list of the government’s witnesses.
          As Mandell’s own Complaint (DE 1) acknowledges, it was the Judge presiding over his
   criminal trial who, during jury selection, read Altman’s name to potential jurors. See Compl. (DE
   1) at ¶ 9; and Transcript of Proceedings in United States v. Mandell, et al., 09 Cr. 662 (PAC)
   (S.D.N.Y., June 21, 2011) at p. 141-42 (emphasis added). The Judge did not identify Altman as a
   potential witness for the government, but as one of many “names of people you [the jurors] may
   hear in this case,” for the purpose of identifying any potentially conflicted jurors:
            1          THE COURT: . . .
            3          Now, I'm going to list for you, read you from a list
            4   of potential witnesses in this case, or names of people you may
            5   hear in this case. Names of corporate entities, ask you if you
            6   are familiar with any of them, or had any business dealings
            7   with them. I'll read the list very slowly:
            8          Philip Akel, Guy Clemente, McKyle Clyburn, Robert
            9   Grabowski, Michael Passaro. Arn Wilson. Steven Shea, Edward
           10    McMahon. James Crimi. Steven Altman. Harris Kipperman.
           11    Michael Recca. Jason Muscari. Mario Figueroa. Cecilia
           12    Mackie, Fran Duffy, Jeffrey Haddad, Jesse Barvo, Roy Martinez,
           13    Darwin Martinez, Yaritza Bermudez. Donna O'Moore, she works
           14    for the London Stock Exchange. Special Agent Kurt Dengler of
           15    the FBI. Special Agent Jessica Kruger of the FBI. Have you
           16    ever met Agent Roeser and Agent Munster. David Ash. John
           17    Costelloe, Mark Halper. Stuard Grassie. James Hankins.
           18    Adrian Howard. Eitan Mizrahi. Anthony O'Hanlon. Richard
           19    Stapen. David Weaver. Barry Whitehead. Bart Delgado. Alper
Case 1:18-cv-24218-DPG Document 56 Entered on FLSD Docket 03/09/2020 Page 12 of 18



             20   Cetingok. Susan VanBerg, Seymour Reich. C. Ben David. Robert
             21   Taylor, Kenneth Walker, Annie Yang. Thomas McMillen.
             22        And then here is some corporate entities:
             23        Thornwater Company, also known as Thornwater.
             24        Lanesborough Holdings. St. James Holdings, Dorchester
             25   holdings, Lisa Incredible Edibles. Ticketplante.com,

              1   Chipcards, SkyCapital, Sky Capital Holdings. Sky Capital
              2   Ventures also known as Sky Capital Enterprises. Advanced
              3   Spinal Technologies, and Globalsecure.
              4         Anybody here have any of those names.
              5         When I introduced Mr. Hoffman to you, he may be
              6   assisted from time to time by the following lawyers: Suzanne
              7   Wolfe, Jesse Nichols, and Charlotte Bigellow. They are not
              8   here in Court this morning, but they may join Mr. Hoffman from
              9   time to time.
             10          Anybody know any of them?
             11          First let me divide it into two questions.
             12          Does anybody know anybody on the long list of names
             13    and entities that I read?
             14          All right. Does anybody know any of Mr. Hoffman's
             15    associates?
             16          Do you, or any of you, know, have any association with
             17    any member of the staff of the United States Attorney for the
             18    Southern District of New York.

   Transcript of Proceedings in United States v. Mandell, et al., 09 Cr. 662 (PAC) (S.D.N.Y., June
   21, 2011) at p. 141-42 (emphasis added).
            The list of names read by the judge is identical, and in the same order, as the list of names
   Mandell has tried to pass off in this case as the government’s witness list. Compare Mandell
   Decl. ECF No. 34-1 and Transcript of Proceedings in United States v. Mandell, et al., 09 Cr. 662
   (PAC) (S.D.N.Y., June 21, 2011) at p. 141-42. Lest there be any doubt, the government’s actual
   witness list from the criminal trial does not contain Steven Altman. See Declaration of Andrew
   Chan, Assistant U.S. Attorney for the Southern District of New York, attached to the
   government’s Response to Plaintiff’s Post Hearing Brief (ECF No. 41-1). 4
            Notwithstanding the overwhelming evidence that the government, in fact, received no
   cooperation from Altman and did not intend to use Altman as a witness, Mandell argues that “a
   reasonable person would be justified in concluding that the government ‘might’ have improperly


   4
       The government’s witness list was not made part of the record of Mandell’s criminal case.
Case 1:18-cv-24218-DPG Document 56 Entered on FLSD Docket 03/09/2020 Page 13 of 18



   used Altman” because Altman was Mandell’s lawyer and an unindicted co-conspirator.
   Mandell, however, has failed to identify any additional facts from which one could conclude that
   the government had violated Plaintiff’s attorney-client privilege or otherwise improperly
   obtained any information from Altman. As such, Plaintiff’s suggestion of wrongdoing on the
   government’s part is pure speculation, untethered to any facts from which one could reasonably
   infer government wrongdoing. Mandell’s arguments are entirely dependent on his false
   representations of the government’s conduct in the criminal proceedings. In view of the reality
   that the government did not receive cooperation from Altman or intend to call him as a witness
   in the criminal case, the propriety of DOJ’s response to Plaintiff’s FOIA request is beyond
   question. DOJ properly invoked FOIA Exemptions (b)(6) and (b)(7)(C) to deny Plaintiff’s
   requests for records concerning Altman because there is neither a public interest in disclosure
   that outweighs Altman’s privacy rights nor any evidence of government wrongdoing to justify
   the disclosure.
             IV.     Altman Maintains a Right to Privacy With Respect to the Records at Issue
             Mandell has argued that Altman served as his personal attorney and, therefore, has no
   right to privacy with regard to the records pertaining to Mandell’s criminal prosecution. In
   essence, Mandell’s argument is that a person’s personal attorney waives his or her right to
   privacy as to any and all matters involving his client regardless of the nature, scope or timing of
   the attorney’s representation. While it is true that an attorney does not have an interest in his
   identity remaining private if that attorney openly represents their client in a court proceeding (see
   Gawker Media, LLC v. Federal Bureau of Investigation, 145 F.Supp.3d 1100, 1110-11 (M.D.
   Fla. 2015)), Plaintiff provides no authority whatsoever for his bold assertion that an attorney
   waives his right to privacy with regard to all matters involving his client – even those unrelated
   to, or beyond the scope of, the attorney’s representation of the client. Altman certainly was not
   Plaintiff’s defense attorney in the underlying criminal case. 5 Aside from identifying him as his
   “personal attorney,” Plaintiff provides no evidence of the nature, scope or timing of Altman’s
   representation, or any explanation of why Altman’s representation waived his right to privacy
   with regard to Mandell’s criminal case. Plaintiff does not even allege that Altman’s legal
   representation had anything to do with subject matter of the criminal case. Thus, even accepting


   5
       Plaintiff was represented in the criminal case by Jeffrey Hoffman. See Compl. (DE 1) at ¶ 8.
Case 1:18-cv-24218-DPG Document 56 Entered on FLSD Docket 03/09/2020 Page 14 of 18



   as true that Altman served as Plaintiff’s attorney in some capacity, Plaintiff has failed to show
   that Altman’s service in that regard waived or even diminished his right to privacy with regard to
   the particular records requested in this case. 6
           V.      Plaintiff Fails to Demonstrate How Disclosure of the Requested Information
                   Will Further a Public Interest
           Mandell has argued that the public has an interest in “[u]nderstanding how DOJ has used
   a criminal defendant’s own prior attorney in the course of an investigation and prosecution.”
   (ECF No. 40 at p.3). Previously, Plaintiff alleged that the public had an interest in learning
   whether the government violated his attorney-client relationship in pursuit of his conviction. See
   ECF No. 33 at p. 3. 7 Plaintiff’s more recent characterization of the public’s interest purposefully
   omits an overt allegation of government wrongdoing in order to avoid Supreme Court case law
   requiring him to make an evidentiary showing of wrongdoing to warrant the disclosure of
   information that is otherwise subject to FOIA’s privacy exemptions. See Nat'l Archives &
   Records Admin. v. Favish, 541 U.S. 157, 172 (2004).

           Regardless of how Mandell defines the public interest at issue, Plaintiff has not—and
   cannot—show that disclosure of the information he seeks would further it. Plaintiff has offered
   no evidence to suggest that the government actually sought or received assistance, or otherwise
   “used” his former attorney, Steven Altman, in Mandell’s criminal case. The reality is, as


   6
    Plaintiff additionally has argued that Altman does not enjoy a right to privacy because any
   cooperation between Altman and the government was a violation of the ABA Model Rules of
   Professional Conduct. As explained above, Altman did not cooperate with the government in
   Plaintiff’s criminal prosecution. Regardless, to the extent that Altman ran afoul of any of his
   professional responsibilities, FOIA is not a vehicle for the regulation or discipline of private
   attorneys, but one by which the public can inform itself of the government’s conduct. “Whether
   the public interest in disclosure warrants the invasion of personal privacy is determined by the
   degree to which disclosure would further the core purpose of FOIA, which focuses on ‘the
   citizens' right to be informed about what their government is up to.’” Associated Press v. U.S.
   Dep't of Def., 554 F.3d 274, 285 (2d Cir. 2009) (quoting U.S. Dep't of State v. Ray, 502 U.S. 164,
   173, 112 S.Ct. 541, 116 L.Ed.2d 526 (1991)).
   7
     Plaintiff has not abandoned this rationale for disclosure. He now presents it as an alternative
   upon which the Court could rule in his favor. On page 4 of his Post-Hearing memorandum (ECF
   No. 40), Plaintiff asserts that “[a] reasonable person would be justified in concluding, based on
   these facts, that the government “might” have obtained useful information from Mr. Altman,
   including confidential or privileged information or information that DOJ knew or should have
   known would violate ethical duties Mr. Altman owed to Plaintiff.” (DE 40).
Case 1:18-cv-24218-DPG Document 56 Entered on FLSD Docket 03/09/2020 Page 15 of 18



   demonstrated above, that the government did not rely upon Altman in its prosecution of Mandell.
   It did not meet with Altman or intend to call him as a witness. Thus, even without questioning
   the public’s interest in knowing DOJ’s policies regarding a defendant’s former attorney’s
   involvement in a criminal prosecution, Plaintiff has failed to show that disclosure of the records
   he is seeking in this case would in any way advance that interest. See Favish, 541 U.S. 157, 172
   (2004) (to overcome FOIA’s privacy exemptions, in addition to identifying a significant public
   interest, a FOIA requester must “show the information is likely to advance that interest”).

          Of course, the Court need not blind itself to the actual public interest Plaintiff has
   asserted – the exposure of alleged government wrongdoing. Plaintiff has consistently expressed
   his suspicion that the government violated his attorney-client relationship with Altman in order
   to secure his conviction. The Supreme Court has stated that “where ... the public interest being
   asserted is to show that responsible officials acted . . . improperly in the performance of their
   duties, the requester must establish more than a bare suspicion in order to obtain
   disclosure.” Favish, 541 U.S. at 174. Rather, the plaintiff must make a “meaningful evidentiary
   showing” that the public interest would be served by disclosure. Id. at 175, 124 S.Ct. 1570. The
   Supreme Court in Favish explained that such a showing is made with “particular . . . evidence
   [that] points with credibility to some actual misfeasance or other impropriety.” Id. at 173.
   Plaintiff here has tendered no evidence whatsoever that the government sought or obtained any
   information from his alleged former attorney in the course of investigating or prosecuting him,
   let alone evidence that it did so unlawfully or improperly. 8 As demonstrated above, Plaintiff’s
   “evidence” consists of his own misrepresentations regarding the government’s conduct in the
   criminal case and a list of “Names” that Plaintiff bogusly tries to pass off as a copy of the
   governments’ witness list. Plaintiff has patently failed to meet his burden under Favish and,
   thus, failed to overcome FOIA’s privacy exemptions, 5 U.S.C. § § (b)(6) and (b)(7)(C).



   8
     Although it is purely an academic question given that Altman did not, in fact, cooperate with
   the government’s case against Mandell, Mandell is incorrect in assuming that his relationship
   with Altman was protected by the attorney-client privilege. During her summation of the
   evidence against Mandell, the prosecutor, Ms. Goldstein, indicated that Altman assisted in
   Mandell in an effort to “hide the fraud from the outside world.” U.S. v. Mandell, ECF No. 09-cr-
   662, ECF No. 317, at ECF p. 77. It is well-established that the attorney-client privilege does
   apply to conduct in furtherance of a crime or fraud. In re Grand Jury Investigation, 842 F.2d
   1223, 1226 (11th Cir.1987).
Case 1:18-cv-24218-DPG Document 56 Entered on FLSD Docket 03/09/2020 Page 16 of 18



          VI.     Plaintiff Presents No Sufficient Reason for Disclosure Independent of Alleged
                  Impropriety
          Mandell recognizes that he has no evidence of wrongdoing on the government’s part.
   Therefore, he has alternatively argued that the D.C. Circuit’s decision in Citizens for
   Responsibility & Ethics in Washington v. DOJ, 746 F.3d 1082, 1093 (D.C. Cir. 2014) (“CREW”)
   relieves him of Favish’s requirement of producing evidence of wrongdoing to warrant disclosure
   of the records he seeks. (DE 40 at p.3). The D.C. Circuit in CREW held that the public’s interest
   in “matters of substantive law enforcement policy” was significant enough to overcome a third
   party’s privacy interest in the records sought, even though the requestor had not alleged that the
   government had engaged in any wrongdoing. The public interest at issue in CREW, however,
   was vastly different than the one proffered by Mandell here. Mandell’s request here does not
   involve a matter of substantive law enforcement policy, but an allegation of prosecutorial
   misconduct. CREW, 746 F.3d at 1095 (citations omitted).

          In CREW, the plaintiff had requested records related to the FBI’s investigation of former
   Majority Leader of the United States House of Representatives Tom DeLay on suspicion of
   public corruption. The FBI had categorically denied the request pursuant to FOIA exemption
   7(C), which applies to records compiled for law enforcement privileges the disclosure of which
   could reasonably be expected to constitute an unwarranted invasion of personal privacy. See 5
   U.S.C. § 552(b)(7)(C). The district court affirmed the FBI’s determination that DeLay’s privacy
   interests exceeded any public interest in the disclosure of the information regarding the FBI’s
   investigation. The Circuit Court disagreed. It found that DeLay’s privacy interest was
   diminished by the fact that he had himself disclosed the fact of the investigation and because he
   was a public official with less of an expectation of privacy. Nevertheless, the Circuit Court
   found that DeLay still had an interest in keeping private the contents of the investigative files.

          The Circuit Court balanced De Lay’s privacy interest in the contents of the investigative
   files against the public’s interest in knowing “how the FBI and the DOJ carried out their
   respective statutory duties to investigate and prosecute criminal conduct.” Id. at 1093. The court
   recognized that the requestor in CREW alleged no wrongdoing and therefore did not require it to
   provide evidence of government wrongdoing to overcome DeLay’s privacy interest. See id. at
   1094-95. It did, however, require that the requester “establish[] a sufficient reason for disclosure
   independent of any impropriety.” Id. To this end, the requestor in CREW asserted, and the court
Case 1:18-cv-24218-DPG Document 56 Entered on FLSD Docket 03/09/2020 Page 17 of 18



   agreed, that the public had a significant interest in knowing how the FBI and DOJ handle the
   investigation and prosecution of public corruption at the highest levels of the federal
   government. Id. at 1093. As for whether the information requested would further the public
   interest, the court also found that disclosure “would likely reveal much about the diligence of the
   FBI's investigation and the DOJ's exercise of its prosecutorial discretion: whether the
   government had the evidence but nevertheless pulled its punches.” Id. at 1093.

            In contrast to the requestor in CREW, Plaintiff here has not identified a similar public
   interest akin to how government is handling the investigation and prosecution of a member of
   congress suspected of public corruption. Plaintiff’s asserted public interest, i.e, the public’s
   interest in how DOJ may “use” a criminal defendant’s former attorney, is not “a matter of
   substantive law enforcement policy” as in CREW. Nor has Plaintiff demonstrated that Altman’s
   right to privacy is diminished like that of Congressman Tom DeLay. In view of the reality
   concerning Altman’s lack of involvement in the government’s prosecution of Plaintiff (and the
   fact that disclosure of records would reveal nothing about how the government engages a
   defendant’s former attorneys), the Court need not engage in a balancing of the public’s interests
   versus Steven Altman’s privacy interests. Nevertheless, if such a balancing test were necessary,
   Plaintiff has failed to demonstrate how the public’s interest in such information exceeds
   Altman’s right to keeping the records responsive to Plaintiff’s broad request private.

                                             CONCLUSION

            For the reasons provided above and previously in this action, the Court should overrule
   Mandell’s objections to the Honorable U.S. Magistrate Judge Otazo-Reyes’ Report and
   Recommendation. Defendant respectfully submits that it is entitled to summary judgment in its
   favor.




   Dated: March 9, 2020                                   Respectfully submitted,
   Miami, Florida
                                                          ARIANA FAJARDO ORSHAN
                                                          UNITED STATES ATTORNEY

                                                          By:     /s/ Carlos Raurell
Case 1:18-cv-24218-DPG Document 56 Entered on FLSD Docket 03/09/2020 Page 18 of 18



                                                     Carlos Raurell
                                                     Assistant United States Attorney
                                                     Florida Bar No. 529893
                                                     Carlos.Raurell@usdoj.gov
                                                     United States Attorney’s Office
                                                     99 NE 4th Avenue, Suite 300
                                                     Miami, Florida 33132
                                                     Telephone: (305) 961-9243
                                                     Facsimile: (305) 530-7139
                                                     Attorneys for the Defendants



                                 CERTIFICATE OF SERVICE
         I hereby certify that on March 9, 2020, I filed the foregoing document with the Clerk of
   the Court, using the CM/ECF system.



                                                     /s/ Carlos Raurell
                                                     CARLOS RAURELL
                                                     Assistant United States Attorney
